Gunter, Justice.
This is an appeal from a judgment based on the verdict of a jury awarding specific performance and damages to the plaintiff-appellee.
The defendant-appellant has come here for review and has enumerated five errors.
1. The first enumerated error is that the trial court erred in amending the verdict of the jury when said amendment was a substantial change in the verdict. This enumerated error is without merit. Furthermore, this alleged error is not supported in the brief by citation of authority or argument.
2. The second enumerated error is that the trial court erred in entering the verdict of the jury when the jury had disregarded the instructions of the court in rendering its verdict. The transcript and the record show this alleged error to be without merit.
3. The third enumerated error is that the trial court erred in entering the verdict of the jury when the verdict *960did not respond to the issues of the case. The record and the transcript clearly show that the verdict of the jury decided the issues in the case made by the pleadings and the evidence.
Submitted December 20, 1974
Decided March 17, 1975.
Jack LaSonde, for appellant.
Cowart & Cowart, Dan S. Cowart, for appellee.
4. The fourth enumerated error is that the trial court erred in denying defendant’s motion for a directed verdict as a matter of law. The evidence presented issues of fact for jury determination, and the denial of the appellant’s motion for a directed verdict was not erroneous.
5. The fifth enumerated error is that the trial court erred in overruling defendant’s objection to the opinion testimony of the witness, Holland. The appellant has not pointed out what the opinion testimony is that is claimed to have been erroneously admitted into evidence. Also, this enumerated error is not supported in the brief by citation of authority or argument.

Judgment affirmed.


All the Justices concur.